I agree with the dissent written by Mr. Justice Peterson. I do not believe that the doctrine of Holdridge v. Stowell,39 Minn. 360, 40 N.W. 259, is bad law or that it should be discarded; nor do I feel that such cases as Gasser v. Sun Fire Office, 42 Minn. 315, 44 N.W. 252; Whitney v. National Masonic Ace. Assn. 52 Minn. 378, *Page 215 54 N.W. 184; Aaberg v. Minnesota Com'l Men's Assn. 152 Minn. 478,189 N.W. 434; Abramowitz v. Continental Ins. Co. 170 Minn. 215,212 N.W. 449; and Glidden Co. v. Retail Hardware Mut. F. Ins. Co. 181 Minn. 518, 233 N.W. 310, 77 A.L.R. 616, should be overruled, particularly when they represent "a prevailing view of decision law elsewhere," as is stated in the majority opinion.
                    UPON APPLICATION FOR REARGUMENT.
On February 28, 1941, the following opinion was filed: